ARMSTRONG, Judge.
Plaintiff sued for damages sustained when the floor of the house he was renting collapsed. Defendant filed an exception of prescription which was maintained by the trial court. Plaintiff appeals. We affirm.
Plaintiff-Appellant, Isaac Washington, was a tenant at the premises owned by defendant-appellee Frank Battard. Washington was injured on November 29, 1984 when the floor of the leased premises collapsed.
Mr. Washington filed suit on July 25, 1986 more than one year after the accident. In his petition he sought to recover his medical expenses, damages for pain and suffering and mental anguish, and legal interest from the date of judicial demand.
Mr. Washington argues that his action for damages arose from the breach of a contract between lessor and lessee, and, therefore, has a prescriptive period of ten years under La.C.C. Art. 3544. He does not allege violation of a specific lease provision.
“An action by a lessee against a lessor for damages caused by defects in the leased premises” is on an action ex delicto and not ex contractu. Singleton v. Simms, 438 So.2d 633 (La.App. 4th Cir.1983), writ denied 443 So.2d 1119 (La.1984), Aiola v. Di Martino, 136 So.2d 151 (La.App. 4th Cir.1962). Therefore, the one year prescriptive period applies.
Accordingly, for the reasons assigned the judgment of the trial court is affirmed.